Citation Nr: 1517301	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-14 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1998.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO reopened the Veteran's claim of entitlement to service connection for a right knee disorder and denied the claims of entitlement to service connection for a right knee disorder and a left ankle disorder on the merits.  Regardless of any RO determination on applications to reopen, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

In January 2015, the Veteran and his spouse testified at a videoconference hearing before the undersigned.  A transcript of that hearing is associated with the paperless claims file, which is managed in the Veterans Benefits Management System (VBMS).  Additional relevant records are located in Virtual VA, a separate electronic database.  

The issues of entitlement to service connection for a right knee disorder and a left ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1998 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a right knee disorder.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  

2.  Evidence received since the November 1998 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a right knee disorder and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 1998 rating decision that denied the Veteran's claim for entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).  

2.  Evidence received since the November 1998 rating decision is new and material and the claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In light of the fully favorable determination as to the issue decided herein, further discussion of the VCAA is unnecessary at this time.  

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.

An exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  Additionally, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence were submitted and not acted upon, a claim could still be pending until a decision was made on that evidence.  See 38 C.F.R. § 3.160(c) (2014) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence raises a reasonable possibility of substantiating the claim if, when considered with previous evidence of record, it is sufficient to trigger further assistance by VA under the VCAA, such as providing a medical examination; the evidence need not, by itself, change the outcome of the previous decision.  Shade v. Shinseki, 24 Vet. App. 110, 117-19 (2010).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.  Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In November 1998, the RO denied the Veteran's claim for entitlement to service connection for a right knee disorder.  The Veteran did not appeal the decision or submit new and material evidence within the one year appeal period.  Therefore, the November 1998 denial is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

In the November 1998 rating decision, the RO explained that entitlement to service connection for a right knee disorder was denied because service connection cannot be granted without evidence showing a permanent residual or chronic disability.  The RO observed that the no permanent residual or chronic disability of the right knee was shown by service medical records or demonstrated by evidence following service.  Evidence before the RO at that time consisted of the Veteran's claim, his service treatment records, and the results of a July 1998 examination.  

Evidence received since the final denial includes post-service treatment records for right knee pain and an October 2013 VA opinion that the Veteran has current symptoms that are attributable to his in-service treatment for patellofemoral syndrome.  As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

The claim for service connection for a right knee disorder is reopened.  The appeal is allowed to this extent.  


REMAND

Remand is necessary to ensure that all relevant records are obtained and to obtain an additional medical opinion.  Specifically, the evidence of record, including the hearing testimony, indicates that the Veteran's broken left ankle was first treated at an acute care facility in California.  Appropriate attempts must be made to obtain such records.  Any additional, outstanding records of relevant treatment should also be obtained.  

The Board also finds that an additional medical opinion is warranted.  The VA examiners who opined that the Veteran's current right knee disorder is not related to service relied on the lack of objective medical evidence of post-service, but pre-June 2007 ankle injury, knee pain.  However, the examiners fail to address an April 2007 treatment record noting mild (3/10) pain in the right knee.  Additionally, the Veteran's assertion that he has had pain in his right knee on and off since service must also be considered.  

Determining the etiology of the Veteran's current right knee disorder is further complicated by the fact that he injured his knee in August or September 2007.  An October 2013 VA examiner found that he could not separate the symptoms attributable to the 2007 injury from the symptoms that may be attributable to a progression of patellofemoral syndrome that first occurred on active duty without resorting to mere speculation.  The examiner therefore opined that it is at least as likely as not that the Veteran "does have issues of right knee relative to patellofemoral syndrome that was first diagnosed while on active military duty."  The Veteran, however, asserts that his 2007 knee injury was a result of having to use crutches and put all of his weight on his right leg as a result of his left ankle fracture.  The Veteran further asserts that his left ankle fracture was the result of his right knee giving out, which he implies is either a continuation of the symptoms experienced while on active duty or was the result of a knee condition caused by the physical demands of his 20-year military career.  A new opinion, and examination if necessary, is warranted to ensure that all of the Veteran's contentions are addressed and that the opinion is factually accurate.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter and ask him to complete the necessary authorization forms (which should be included as enclosures) so that VA may obtain any outstanding treatment records from any non-VA providers, to specifically include treatment in May 2007 in California for his left ankle fracture.  Ask the Veteran to identify any VA treatment at locations other than the Omaha VAMC.  

Obtain any identified records and associate them with the VBMS or Virtual VA file.  Regardless of the Veteran's response, obtain any records of relevant treatment at the Omaha VAMC and associate them with the VBMS or Virtual VA file.  

2.  After any additional records are obtained and associated with the VBMS or Virtual VA file, and whether or not additional records are obtained, provide an examiner who has not previously treated or examined the Veteran for the claimed conditions with access to the VBMS and Virtual VA files.  If the examiner finds that an examination is necessary to provide the requested opinions, an examination should be scheduled.  The examiner is asked to: 

(a)  Review the VBMS and Virtual VA files and indicate in the examination report that such review was accomplished.  Discuss any relationship between the Veteran's military service and his right knee and left ankle disorders and any relationship between the Veteran's right knee disorder and his left ankle disorder.  Included in this discussion, provide the following opinions:

(i)  For each and every current right knee disorder, is it as likely as not (a 50 percent probability or greater) that such disorder had its onset during or was caused by the Veteran's military service, including the general physical demands of a military career and/or in-service right knee symptoms and treatment?  

(ii)  For any right knee disorder that did not have onset during service and was not caused by the Veteran's military service, is it at least as likely as not that such disorder was caused by the Veteran's service-connected left foot, fifth metatarsal fracture?  If not, is it at least as likely as not that such disorder is permanently worsened beyond its natural progression (aggravated) by the Veteran's service-connected left foot, fifth metatarsal fracture?  

(iii)  For any right knee disorder that did not have onset during service and was not caused by the Veteran's military service, is it at least as likely as not that such disorder was caused by the Veteran's June 2007 left ankle fracture and treatment therefore?  If not, is it at least as likely as not that such disorder is permanently worsened beyond its natural progression (aggravated) by the Veteran's June 2007 left ankle fracture and treatment therefore?  

(iv)  For each and every current left ankle disorder, is it as likely as not (a 50 percent probability or greater) that such disorder had its onset during or was caused by the Veteran's military service, including the general physical demands of a military career?  

(v)  For any left ankle disorder that did not have onset during service and was not caused by the Veteran's military service, is it at least as likely as not that such disorder was caused by the Veteran's service-connected left foot, fifth metatarsal fracture?  If not, is it at least as likely as not that such disorder is permanently worsened beyond its natural progression (aggravated) by the Veteran's service-connected left foot, fifth metatarsal fracture?  

(vi)  For any left ankle disorder that did not have onset during service and was not caused by the Veteran's military service, is it at least as likely as not that such disorder is caused by the Veteran's right knee disorder?  If not, is it at least as likely as not that such disorder is permanently worsened beyond its natural progression (aggravated) by the Veteran's right knee disorder?  

(b)  Provide an explanation for all opinions, including a discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide any requested opinion without resorting to mere speculation, explain why that is the case.  

The examiner is asked to specifically address the Veteran's contentions that he has experienced right knee symptoms on and off since service, that his 2007 ankle fracture was the result of his right knee giving out, and that his subsequent 2007 right knee injury was the result of treatment for his left ankle fracture (use of crutches and relying on the right leg for weight bearing).  

In providing the requested opinions, in addition to any other evidence the examiner finds pertinent, the examiner must address:  The September and October 1989 service treatment records regarding the Veteran's right knee, including assessments of possible meniscal tear and patellofemoral syndrome; the April 2007 treatment record noting mild (3/10) pain in the right knee; September 2007 treatment records related to the right knee, including the MRI report; June and September 2007 treatment records related to the Veteran's left ankle; and the October 2013 VA examination report.  

3.  After completing the above development and any other indicated development, readjudicate the claims.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


